EXHIBIT 10.3
 


MASTER TRADEMARK LICENSE AGREEMENT BETWEEN
SIGNAL INVESTMENT & MANAGEMENT COMPANY
AND SUNDEX, INC.




This Master Trademark License Agreement is made and entered into by and between
Signal Investment & Management Co., a Delaware corporation ("Signal"), having
its principal place of business at Suite 1300, 1105 Market Street, Wilmington,
Delaware 19890, and SunDex, Inc., a Tennessee corporation ("SunDex"), having its
principal place of business located at 1715 W. 38th Street, Chattanooga,
Tennessee 37409, effective as of March 22, 2002.


WHEREAS, Signal and Chattem are parties to that certain Trademark License
Agreement effective as of June 30, 1992, as amended and restated pursuant to
which Signal licenses to Chattem certain trademark rights; and


WHEREAS, pursuant to a Contribution Agreement of even date herewith (the
"Contribution Agreement"), Chattem has agreed to transfer certain assets related
to the Business to SunDex as of the effective date of this Agreement;


WHEREAS, Signal and SunDex wish to set forth a framework in this Agreement for
licensing of Signal’s marks associated with the Products to SunDex and under
which the licensing and sublicensing of all future trademark rights from Signal
to SunDex will be controlled, such licensing to take effect immediately upon the
date of Signal's future adoption, acquisition or licensing of such trademark
rights in connection with the Business;


WHEREAS, capitalized terms used in this Agreement and not defined herein shall
have the respective meanings assigned to them in the Contribution Agreement.


NOW, THEREFORE, in consideration of the premises and covenants herein, and in
further consideration of the mutual benefits to the parties, the parties hereby
covenant and agree as follows:


1.1           Definitions.  As used in this Agreement, the following terms shall
have the following meanings:


"Agreement": this Master Trademark License Agreement, as amended, supplemented
or otherwise modified from time to time.


"Default": any of the events specified in Section 3.1, provided any requirement
for the giving of notice, the lapse of time, or both, or any other condition,
has been satisfied.

"Effective Date": shall mean March 22, 2002.


--------------------------------------------------------------------------------


"FDA Requirements": shall mean any requirements of the Federal Food, Drug and
Cosmetic Act, as amended, and any rules or regulations promulgated thereunder
which are or may be applicable to the manufacture, sale, labeling or
distribution of the Products.


"Governmental Authority": any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.


"Licensed Assets":  shall mean the Trademarks, the Trade Dress and the Product
Standards.


"Licensee":  SunDex, Inc., a Tennessee corporation.


"Licensor":  Signal Investment & Management Co., a Delaware corporation.


"Net Sales":  shall mean sales of the Products at the invoiced price after
deduction of (a) all trade and promotional discounts and allowances; (b)
allowance for credits for returns; and (c) sales taxes and/or freight charges,
if any, included in the invoice.


"Person":  An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or entity of whatever nature.


"Products":  shall mean all products sold in any jurisdiction under any of the
Trademarks.


"Product Standards":  shall mean the formulas, specifications and manufacturing
procedures provided to the Licensee by the Licensor as the same shall
hereinafter be amended from time to time with the consent and approval of the
Licensor.


"Subsidiary":  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership, limited liability
company or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
"Subsidiary" or to "Subsidiaries" in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Licensee other than the undersigned.


"Termination Date":  shall mean the date on which this Agreement shall terminate
pursuant to Section 2.2 hereof.


"Trademarks":  shall mean and collectively include all trademarks, trademark
registrations, applications for trademark registration, and good will associated
with all trademarks presently owned, licensed or hereafter adopted, acquired or
licensed by Licensor for
2

--------------------------------------------------------------------------------


 
use in connection with nutraceutical, supplement and weight control products,
including, but not limited to all trademarks identified on Schedule 1 hereto as
the same may hereinafter be amended from time to time.


"Trade Dress": shall mean the existing trade dress of the Products as the same
may hereinafter be modified from time to time with the consent and approval of
the Licensor.


1.2           Other Definitional Provisions.


(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any other document and/or
certificate delivered pursuant hereto.


(b)           The words "whereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole, not
to any particular provision of this Agreement, and Section, Subsection and
Schedule references are to this Agreement unless otherwise specified.


(c)           The meanings given to the terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


2.1           Grant of License.  Subject to the terms and conditions herein set
forth, Licensor hereby grants to Licensee the exclusive right and license in
each jurisdiction where a Trademark is registered, with the right to grant
sublicenses to other Subsidiaries:


(a)           To produce, have produced, process or otherwise manufacture, and
to use, sell and distribute the Products in accordance with the Product
Standards;


(b)           To use any one or more of the Trademarks, alone or in conjunction
with any other trademarks or trade names of Licensee of any of its Subsidiaries,
on any Products which are sold by Licensee or by any of its sublicensed
Subsidiaries under the provisions of this Agreement;


(c)           To the extent permitted pursuant to the provisions of Section 6.1
hereof, to bring and prosecute a suit or suits against any party (i) to preclude
the unauthorized use of any of the Trademarks or any confusingly similar
trademarks, and (ii) to preclude the unauthorized disclosure or use of any of
the Product Standards.


(d)           To the extent permitted pursuant to provisions of Section 6.1
hereof, to defend and settle, at Licensee's expense, infringement suits brought
by others based upon the use or prospective use by Licensee and/or its
affiliates of any of the Trademarks.


(e)           To grant sublicenses to its Subsidiaries, provided such
sublicenses are expressly made subject to all the terms and conditions of this
Agreement, and, if applicable, the terms and conditions of any license to
Licensor.


3

--------------------------------------------------------------------------------


2.2           Term.  This Agreement shall commence on the effective date unless
sooner terminated pursuant to Section 3.1 hereof, and shall continue thereafter
for a period of five (5) years through and including March 22, 2007 (the
"Initial Term") and for successive renewal terms of five (5) years each
(individually or collectively, a "Renewal Term") unless the Licensor or Licensee
shall give written notice of cancellation pursuant to the notice provisions of
Section 11.1(f) hereof to the other party at least ninety (90) days prior to the
end Initial Term or the Renewal Term then ending, as the case may be.


3.1           Defaults.  This Agreement may be terminated by the Licensor at any
time upon the occurrence of one or more of the following Defaults:


(a)           Licensee or any of its sublicensed Subsidiaries shall materially
breach any of the terms, conditions or agreements contained in this Agreement
which are required to be kept, observed or performed by Licensee or its
Subsidiaries if such Licensee or Subsidiary fails to cure such breach within
thirty (30) days of written notice thereof giving reasonably full particulars.


(b)           Licensee or any of its sublicensed Subsidiaries shall become
insolvent or shall suspend business, or shall file a voluntary petition or an
answer admitting the jurisdiction of the Court and the material allegations of,
or shall consent to, an involuntary petition pursuant to or purporting to be
pursuant to any bankruptcy, reorganization or insolvency law of any
jurisdiction.


4.1           Royalty.  Licensee and its sublicensed Subsidiaries shall pay to
Licensor a five percent (5%) royalty on Net Sales of all Products sold under the
Trademarks (the "Royalty").  The Royalty shall be payable quarterly within
forty-five (45) days of the end of each of the Licensee's fiscal quarters.


4.2           Sales by Subsidiaries.  In the event that Licensee grants a
sublicense to any Subsidiary, Licensee agrees to pay the five percent (5%)
royalty due under Section 4.1 on all Net Sales of Products by such Subsidiary.


4.3           When Sales Made.  For purposes of this Agreement, Products sold by
Licensee or by any sublicensed Subsidiary shall be considered sold when
invoiced, or if not invoiced, when delivered, shipped or mailed, or when paid
for, if paid for before delivery.  No royalty shall be due and payable hereunder
in connection with any inter-company sale between the Licensee and any
sublicensed Subsidiary.  Royalties paid on Products not accepted by the customer
and/or returned to Licensee or its Subsidiary shall be credited against and
deducted from future royalties, provided, however, that if such returned
Products are subsequently resold by Licensee or its Subsidiary, Royalties shall
then be paid thereon.


4.4           Payments.  Unless otherwise mutually agreed in writing, on or
before the forty-fifth (45th) day following the end of each of Licensee's fiscal
quarters, Licensee will pay to Licensor the Royalty applicable to sales during
such quarter.  All Royalty payments hereunder shall be made in United States
currency.
4

--------------------------------------------------------------------------------




5.1           Records.  Licensee, on behalf of itself and its sublicensed
Subsidiaries, agrees to keep adequate and complete records showing all sales of
Products sold under the Trademarks.  Such records shall include all information
necessary to verify the total amount of Net Sales and the royalties due
hereunder and Licensee shall make such records available to Licensor at its
offices in Wilmington, Delaware upon reasonable notice during reasonable
business hours to the extent necessary to verify the amount thereof.


5.2           Reports.  Within forty-five (45) days of the last day of the
Licensee's fiscal quarters, Licensee shall furnish to Licensor a written report,
signed by an authorized representative of the Licensee, showing (a) the total
Net Sales of all Products during such fiscal quarter; and (b) the total amount
of royalties due the Licensor hereunder.


6.1           Infringement.


(a)           If Licensee discovers third-parties infringing any enforceable
rights contained in the Licensed Assets, Licensee shall notify Licensor promptly
thereof.  In the event that Licensee, at its discretion elects to initiate and
prosecute any such suit or suits pursuant to the rights granted to Licensee in
accordance with the provisions of Section 2.1(c) hereof, then (i) all expenses
incurred in such legal action shall be borne by Licensee and all damages and
costs that may be recovered or may be assessed as a result of such suit or suits
shall inure to Licensee; and (ii) Licensee shall have the right to join Licensor
as a nominal party plaintiff in any such suit or suits, and the Licensor agrees
to sign all papers and perform all acts which Licensee may reasonable request to
enable Licensee to enforce such rights.


(b)           In the event Licensee notifies Licensor that it will not initiate
and/or, if initiated, will not prosecute such suit or suits against third-party
infringers, then Licensor shall have the right to initiate and/or prosecute such
suit or suits to protect the Licensor's interest in the Licensed
Assets.  Whenever Licensor exercises its rights under this Section 6.1(b), then
all expenses incurred in such legal action shall be borne by Licensor and all
damages and costs that may be recovered or may be assessed as a result of such
suit or suits shall inure to the Licensor.


(c)           Whenever Licensor or Licensee discovers that a third-party has
filed an application for trademark registration in any country and/or has been
granted a trademark registration for any trademark which is confusingly similar
to any of the Trademarks, then Licensor and Licensee shall promptly exchange
information concerning such application and/or registration and either  Licensor
or Licensee may, at its sole discretion and at its own expense, bring and
prosecute an appropriate proceeding under the trademark laws in the jurisdiction
in question to oppose such application and/or to cancel such
registration.  Licensee shall have the right to join Licensor as an opposer or
petitioner in any such opposition and/or cancellation proceedings, and Licensor
agrees to sign all papers and perform all acts which Licensee may reasonably
request to enable Licensee to oppose such application and/or to cancel such
registration.


(d)           In the event that any third-party claims that one or more of the
Trademarks or other Licensed Assets infringe any trademark or other right of
such party, Licensee shall have the right, at its option, to contest and defend
such claim.  If Licensee declines to contest or
5

--------------------------------------------------------------------------------


defend such claim, Licensor shall then have the right, at its option, to defend
and contest such claim.  In the event that Licensee exercises it rights to
contest and defend any claim of infringement brought by a third-party in
connection with any of the Licensed Assets, Licensee agrees that it will not
settle or compromise such claim without the prior approval and consent of the
Licensor whose approval shall not be unreasonably withheld.


7.1           Maintenance of Product Quality.  Licensee hereby agrees that all
Products sold in connection with the Trademarks shall fully comply with (i) all
FDA Requirements (ii) all other legal requirements imposed by any other
Governmental Authority, and (iii) the applicable Product Standards.  Licensee
further agrees to furnish to Licensor at its offices in Wilmington, Delaware
with such samples of its and any sublicensed Subsidiary's Products sold under
the Trademarks, as may be reasonably required by Licensor for examination and
testing, to verify compliance by Licensee and its sublicensed Subsidiary with
the Product Standards.  Licensee further agrees on behalf of itself and its
affiliates to fully cooperate with Licensor and meet all Licensor's reasonable
requests intended to facilitate Licensee's compliance with its obligations under
this Section.  The Product Standards may be changed only with the consent and
approval of the Licensor.  As between Licensor and Licensee, Licensee shall be
fully responsible for and shall indemnify and hold Licensor harmless against any
and all products liability or negligence claims.


8.1           Maintenance and Renewal of Trademark Registrations.  Until the
Termination Date, Licensee agrees to maintain and/or renew, as agent for
Licensor, the federal registrations and applications for all of the Trademarks
by duly filing at the United States Patent and Trademark Office in Washington,
D.C. all papers, responses, fees, applications for renewal, affidavits of use
(and/or incontestability, if appropriate) and all other necessary papers
required for such purpose by the Trademark Laws of the United States.  Licensor
agrees to execute all applications for renewal and other documents, and to
perform all other acts, which Licensee may reasonably request in order to enable
Licensee to maintain and renew such registrations as agent for Licensor.  All
costs incurred by Licensor in connection with such maintenance and renewal shall
be borne by Licensee.


8.2           Continued Use.  Until the Termination Date, unless otherwise
agreed by Licensor, Licensee agrees to continue to use each of the Trademarks in
accordance with applicable trademark laws and the license granted under the
provisions of this Agreement.


8.3           Confidentiality.  Licensee agrees to maintain the Product
Standards as confidential and is to refrain from disclosing such information to
any third parties except as necessary in accordance with its reasonable business
judgment.


9.1           Licensor's Representations.  Licensor hereby represents and
warrants to Licensee as follows:


(a)           Licensor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
6

--------------------------------------------------------------------------------




(b)           Licensor has all necessary corporate power to enter into and
perform its obligations under this Agreement and, as of the effective date of
this Agreement, will have taken all necessary corporate action to authorize the
execution and consummation of this Agreement.


(c)           Licensor is not in default with respect to any term or provision
of any charter, bylaw, mortgage, indenture, statute, rule or regulation
applicable to it, or with respect to any order, writ, injunction, decree, rule
or regulation of any court or administrative agency, which would preclude the
performance of its obligations under this Agreement.


(d)           Neither the execution nor the delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor the fulfillment of or
compliance with the terms and provisions hereof will (i) violate any provision
of law, administrative regulations or court decree applicable to Licensor; or
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of or constitute a default under the charter or bylaws of Licensee,
or of any agreement or instrument to which Licensee is a party or by which it is
bound.


(e)           Licensor has good and marketable title and rights to the Licensed
Assets and/or an appropriate license for the Licensed Assets subject only to
such liens as may exist from time to time under an applicable credit or security
agreement to Licensor and/or Licensee.  Licensor has no knowledge of any
third-party rights which would be infringed by the use of the Licensed Assets.


9.2           Licensee's Representations.  Licensee hereby represents and
warrants to Licensor as follows:


(a)           Licensee is a corporation duly organized, validly existing and in
good standing under the laws of the State of Tennessee.


(b)           Licensor has all necessary corporate power to enter into and
perform its obligations under this Agreement and, as of the effective date of
this Agreement, will have taken all necessary corporate action to authorize the
execution and consummation of this Agreement.


(c)           Licensor is not in default with respect to any term or provision
of any charter, bylaw, mortgage, indenture, statute, rule or regulation
applicable to it, or with respect to any order, writ, injunction, decree, rule
or regulation of any court or administrative agency, which would preclude the
performance of its obligations under this Agreement.


10.1          Sublicenses.  All sublicenses extended by Licensee to any
Subsidiary regarding any of the Licensed Assets shall be made expressly subject
to the terms and conditions of this Agreement, including but not limited to an
express undertaking by such affiliate to comply with all Product
Standards.  Prior to granting any such sublicense, Licensee will provide a copy
of the Product Standards to such Subsidiary.  No sublicensed Subsidiary shall
have the right to grant a further sublicense without the express written
approval of the Licensor.


11.1          Miscellaneous Provisions.  The following miscellaneous provisions
shall apply to this Agreement:
7

--------------------------------------------------------------------------------




(a)           Superseding Effect.  This Agreement supersedes and replaces all
prior licensing agreements between the Licensor and the Licensee with respect to
the Trademarks and Products.


(b)           Non-Waiver.  No delay or omission by either party in exercising
any right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by a party on one occasion is effective only
in that instance and will not be construed as a bar or a waiver of any right on
any other occasion.


(c)           Non-Assignment of Trademarks.  Nothing in this Agreement shall be
deemed to constitute an assignment by Licensor of the Trademarks or any right
therein or thereto, or give Licensee or any Subsidiary or affiliate of Licensee
any interest therein, except as herein provided.


(d)           Binding Effect.  All terms and conditions of this Agreement shall
bind and inure to the benefit and burden of the parties hereto with respect to
successors and assigns.


(e)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to any conflict of law provisions thereof.


(f)           Notices.  Any notice required or desired to be served, given or
delivered hereunder shall be in writing, and shall be deemed to have been
validly served, given or delivered  (i) three (3) days after depositing in the
United States mail with postage prepaid, (ii) when sent after receipt of
confirmation if sent by telecopy or by other similar facsimile transmission,
(iii) one (1) business day after deposit with a reputable overnight courier with
all charges prepaid, or (iv) when delivered, if hand delivered by messenger, all
of which shall be properly addressed to the parties to be notified and sent to
the address or number indicated as follows:


(i)            If to Licensor at:


Signal Investment & Management Company
Suite 1300
1105 Market Street
Wilmington, Delaware 19801
Attention:  President
Telecopy:  (302) 651-8464
Confirmation:  (302) 651-8868


8

--------------------------------------------------------------------------------


(ii)           If to Licensee at:


SunDex, Inc.
P.O. Box 2368
Chattanooga, Tennessee  37409
Attention:  President
Telecopy:  (423) 821-0395
Confirmation:  (423) 821-2037


or to such other address or number as each party designates to the other in the
manner herein prescribed.


(g)           Entire Understanding.  This Agreement constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof.  No modifications, extensions or waivers of any of the provisions hereof
or any release or any right there under shall be valid unless the same is in
writing signed by the party to be bound thereby.


(h)           Sales of Trademarks.  Licensor reserves the right to sell one or
more of the Trademarks identified on Schedule 1 hereto on reasonable notice to
the Licensee and, upon such sale, Licensee's licensed rights to such Trademark
shall cease and terminate.


(i)            Licensing of Trademarks to Third Parties.  Upon the prior consent
of Licensee, Licensor may license one or more of the Trademarks identified on
Schedule 1 hereto to a third party and, upon such licensing, Licensee's licensed
rights to such Trademark shall cease and terminate.


(j)            Consent to Collateral Assignment.  The parties hereby acknowledge
that Licensee has assigned or may assign its right, title and interest under
this Agreement as security for financing provided to Licensee by one or more
lenders.  Notwithstanding any other provisions contained in this Agreement, the
Licensor consents to the collateral assignment of this Agreement to such lenders
or their agents, for the benefit of the lenders.  Unless and until such lenders
give notice to the undersigned of their intention to succeed to the rights of
Licensee under the Agreement, the lenders shall not be obligated to perform any
of the obligations of Licensee under the Agreement.


(k)           Headings.  The headings of this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction and
interpretation of this Agreement.
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
signed in Wilmington, Delaware, effective as of the Effective Date.
 


SIGNAL INVESTMENT &  MANAGEMENT CO.




By:_________________________________
A. Alexander Taylor II, President




SUNDEX, INC.




By:_________________________________
A. Alexander Taylor II, President


10

--------------------------------------------------------------------------------

